UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 17-6019


OTTIS MCGILL,

                Plaintiff - Appellant,

          v.

JON DAVID, District Attorney; IRINE G. RIEL, Prosecutor,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:16-ct-03079-BO)


Submitted:   March 14, 2017                 Decided:   March 17, 2017


Before FLOYD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Ottis McGill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ottis McGill appeals the district court’s order dismissing

without prejudice * his 42 U.S.C. § 1983 (2012) complaint under 28

U.S.C. § 1915(e)(2)(B) (2012).        We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.       McGill v. David, No. 5:15-ct-03079-

BO (E.D.N.C. Dec. 7, 2016). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




     * We conclude that the district court’s order is final and
appealable.   See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807
F.3d 619, 623–24, 629–30 (4th Cir. 2015).

                                     2